On Petitions for Rehearing.
PER CURIAM.
On the 27th day of April, 1921, a peremptory writ of mandamus issued out of this court addressed to the person and embodying the mandate appearing in the foregoing opinion. The writ was formal and final in all respects. It was signed by the court’s officers and bore the court’s seal. It was the last act of the court in a proceeding of this character.
Under date of May 9, 1921, the Government of the Virgin Islands of the United States prepared and later filed with-this court a petition for rehearing, challenging the authority of the Attorney General of the United States to institute these proceedings and alleging mistakes of fact and errors of law therein.
While the petition for rehearing was pending, namely, on May 18, 1921, Summer E. W. Kittelle, an officer of the United States Navy, recently appointed Governor of the Virgin Islands, being of opinion that this court was wrong on the facts and the law of the case, and conceiving that “all * * * judicial powers * * * necessary *798to govern the West Indian Islands” were vested in him by the Act of Congress of March 3, 1917 (39 Stat. 1132, c. 171 [Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3924'!4a]), but forgetting that under an express exception in the same statute appellate jurisdiction over the courts of those Islands was conferred upon this court, issued to the people of the Virgin Islands a proclamation, executive in name and judicial in form, under his hand and the seal of the “Department of the Navy, The Virgin Islands,” citing the writ of mandamus issued by this court, quoting from the court’s opinion, and concluding in the following words:
“I, Summer E. W. Kittelle, Governor of the Virgin Islands of the United States of America, do hereby warn and adjure all persons, and particularly the said Lucius J. M. Malmin (the person named in the peremptory writ of mandamus), to refrain and desist from in any wise interfering with or molesting the administration of the courts of justice, or any department thereof, of the said Virgin Islands of the United States of America, as actually admin--istered on this eighteenth day of May, 1921, and they are hereby enjoined and prohibited from so doing.
“And it is hereby further proclaimed that any one disregarding this order will do so at his peril, that is to say, that he will be prosecuted in accordance with the law in such c¿ses made and provided.”
While we do not overlook in this act of the Governor of -the Virgin Islands what appears to be an open defiance of the orderly process of this court, issued within jurisdiction exclusively its own, we shall, in the habit of courts of law, restrain an expression of our views and confine our action, for the present, to tire matter in hand, namely, the petition for rehearing.
[14] Having regard to the character of the mandamus proceedings in which this court issued its peremptory writ of mandamus, both in respect to its subject-matter and to the official to whom it was addressed; we are of opinion that the Government of the Virgin Islands was not a necessary party thereto, and, accordingly, is not now in position to ask or be granted leave to open the decree and reargue the case. The petition of the Government of the Virgin Islands is therefore denied.
[15] On May 19, 1921 — the day following the Governor’s proclamation to the people of the Virgin Islands — the United States, acting through the United States Attorney for the Eastern District of Pennsylvania, also filed a petition for rehearing. In this petition complaint is made that the proceedings were instituted by the Attorney General of the United States without consultation with the Navy Department and the request is made that the decree be opened and the writ be temporarily vacated to the end that Rear Admiral J. W. Oman, until recently Governor of the Virgin Islands and now relieved, be afforded an opportunity “to present * * * his side of the case and to justify in law his action in removing Judge Eucius J. M. Malmin.” As we are of opinion that the retired Governor of the Virgin Islands has no interest in these proceedings, official or personal, we are constrained to deny the petition for rehearing filed by the United States.
Note — The President of the United States later made effective the mandate of the Circuit Court of Appeals by ordering the Governor of the Virgin Islands to withhold interference with the writ of mandamus issued in this case and in the future generally to respect the processes of the courts.